
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



AMENDED AND RESTATED MANAGEMENT STOCKHOLDER'S AGREEMENT


        This Amended and Restated Management Stockholder's Agreement (this
"Agreement") is entered into as of October 15, 2004 between Rockwood
Holdings, Inc., a Delaware corporation (the "Company"), and the undersigned
person (the "Management Stockholder") (the Company and the Management
Stockholder being hereinafter collectively referred to as the "Parties"). All
capitalized terms not immediately defined are hereinafter defined in Section 26
hereof.

        WHEREAS, this Agreement is one of several other agreements ("Other
Management Stockholders' Agreements") which have been, or which in the future
will be, entered into between the Company and other individuals who are or will
be key employees of the Company or one of its subsidiaries (collectively, the
"Other Management Stockholders"); and

        WHEREAS, the Management Stockholder previously entered into a Management
Stockholder's Agreement, dated as of February 2, 2001, between the Company and
the Management Stockholder (the "Existing Management Stockholder's Agreement")
pursuant to which he contributed $500,000 to the Company in cash in exchange for
1,000 shares (the "Existing Purchased Stock") of common stock, par value $0.01
per share, of the Company (such common stock, together with any securities
issued in respect thereof or in substitution therefor, in connection with any
stock split, dividend or combination, or any reclassification, reorganization,
merger, consolidation, exchange or other similar reorganization, the "Common
Stock");

        WHEREAS, the Management Stockholder previously received an option to
acquire 4,000 shares of Common Stock (the "Existing Option") subject to the
terms and conditions of the Existing Management Stockholder's Agreement, the
2000 Stock Purchase and Option Plan of the Company and its Subsidiaries (the
"Old Option Plan") and Stock Option Agreement dated as of February 2, 2001,
entered into by and between the Company and the Management Stockholder (the
"Existing Stock Option Agreement"), which Existing Option vests over time as to
50% of the shares of Common Stock subject to the Existing Option and vests over
time and in the event and to the extent certain performance targets are achieved
as to the remaining 50%;

        WHEREAS, the Management Stockholder has been selected by the Company to
be permitted to contribute to the Company additional cash in exchange for
additional shares of Common Stock;

        WHEREAS, the Management Stockholder has been selected by the Company, as
of the date hereof, to receive an additional time/performance option to purchase
shares of Common Stock (the "New Time/Performance Option") and an additional
performance option to purchase shares of Common Stock (the "New Performance
Option" and together with the New Time/Performance Option, the "New Options" and
collectively with the Existing Option, the "Options") pursuant to the terms set
forth below and the terms of the Amended and Restated 2003 Stock Purchase and
Option Plan of the Company and its Subsidiaries (the "Option Plan") and the New
Stock Option Agreements (as such term is defined below);

        WHEREAS, the Management Stockholder and the Company desire to enter into
this Agreement to amend and restate the Existing Management Stockholder's
Agreement and to set forth the terms and conditions of the Management
Stockholder's rights with respect to the Existing Purchased Stock, the Existing
Option, the Purchased Stock (as such term is defined below) and the New Options.

        NOW THEREFORE, to implement the foregoing and in consideration of the
grant of New Options and of the mutual agreements contained herein, the Parties
agree as follows:

        1.    Purchased Shares; Issuance of Options.    

        (a)   The Management Stockholder shall, subject to the terms and
conditions hereinafter set forth, on or about October 15, 2004 (the "Investment
Date"), be granted the opportunity to purchase, and the Management Stockholder
shall contribute $250,000 to the Company in cash in exchange for 500 shares

--------------------------------------------------------------------------------




of Common Stock, at a per share purchase price of $500.00, which price is equal
to the per share purchase price paid for shares of Common Stock by the KKR
Millennium Fund, L.P., KKR Partners III, L.P. and KKR European Fund, Limited
Partnership (together with KKR 1996 Fund L.P. and KKR Partners II, L.P., the
"KKR Fund") and DLJ Merchant Banking Partners III, L.P., DLJ Offshore Partners
III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore Partners III, C.V.,
DLJ MB Partners III GmbH & Co. KG, Millennium Partners II, L.P. and MBP III Plan
Investors, L.P. (together, the "DLJ Fund") in connection with the acquisition by
certain subsidiaries of the Company of four businesses of Dynamit Nobel pursuant
to a sale and purchase agreement by and among mg technologies ag, MG North
America Holdings Inc. and certain subsidiaries of the Company dated as of
April 19, 2004 (the "Purchase Agreement") (all such shares acquired by the
Management Stockholder, the "Purchased Stock").

        (b)   Subject to the terms and conditions hereinafter set forth and as
set forth in the Option Plan, and upon receipt by the Company of the Management
Stockholder's contribution set forth in Section 1(a) and as of the Investment
Date, (A) the Company shall issue to the Management Stockholder the New
Time/Performance Option to acquire such number of shares of Common Stock as is
equal to four times the number of Purchased Stock, at an exercise price of
$500.00 per share, and the Parties shall execute a time/performance stock option
agreement dated as of the Investment Date (the "Time/Performance Stock Option
Agreement"), and deliver to each other copies thereof, concurrently with the
issuance of the New Time/Performance Option. The New Time/Performance Option
shall vest over time as to 50% of the shares of Common Stock subject to the New
Time/Performance Option and shall vest, as to the remaining 50%, over time and
in the event and to the extent certain performance targets are achieved, in each
case, pursuant to the terms set forth in the Time/Performance Stock Option
Agreement and in accordance with the Option Plan; and (B) the Company shall
issue to the Management Stockholder the New Performance Option to acquire 1,000
shares of Common Stock, at an exercise price of $500.00 per share, and the
Parties shall execute a performance stock option agreement dated as of the
Investment Date (the "Performance Stock Option Agreement" and together with the
Time/Performance Stock Option Agreement, the "New Stock Option Agreements"), and
deliver to each other copies thereof, concurrently with the issuance of the New
Performance Option. The New Performance Option shall vest over time as to 100%
of the shares of Common Stock subject to the New Performance Option, and in the
event and to the extent certain performance targets are achieved pursuant to the
terms set forth in the Performance Stock Option Agreement and in accordance with
the Option Plan.

        (c)   The Company shall have no obligation to sell any Purchased Stock
to any person who (i) is a resident or citizen of a state or other jurisdiction
in which the sale of the Common Stock to him or her would constitute a violation
of the securities or "blue sky" laws of such jurisdiction or (ii) is not an
employee of the Company or any of its subsidiaries on the date hereof.

        2.    Management Stockholder's Representations, Warranties and
Agreements.    

        (a)   The Management Stockholder agrees and acknowledges that he will
not, directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate
or otherwise dispose of (any such act being referred to herein as a "transfer")
any shares of the Existing Purchased Stock and the Purchased Stock and, at the
time of exercise, any shares of the Common Stock issued upon exercise of the
Existing Option (the "Existing Option Stock" and, together with the Existing
Purchased Stock the "Existing Stock") or the New Options (the "New Option Stock"
and, together with the Purchased Stock, the "New Stock" and the Existing Stock
together with the New Stock and any other shares of Common Stock otherwise
acquired and/or held by the Management Stockholder Entities, the "Stock"),
except as otherwise

2

--------------------------------------------------------------------------------



provided for herein. The Management Stockholder also agrees and acknowledges
that he will not transfer any shares of the Stock unless:

        (i) the transfer is pursuant to an effective registration statement
under the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder (the "Act"), and in compliance with applicable provisions of
state securities laws; or

        (ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company) shall have furnished the Company with an
opinion, satisfactory in form and substance to the Company, that no such
registration is required because of the availability of an exemption from
registration under the Act and (B) if the Management Stockholder is a citizen or
resident of any country other than the United States, or the Management
Stockholder desires to effect any transfer in any such country, counsel for the
Management Stockholder (which counsel shall be reasonably satisfactory to the
Company) shall have furnished the Company with an opinion or other advice
reasonably satisfactory in form and substance to the Company to the effect that
such transfer will comply with the securities laws of such jurisdiction.

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with this Agreement and
no opinion of counsel is required in connection therewith: (x) a transfer made
pursuant to clauses (c) and (d) of Section 3 or Sections 4, 5 or 6 hereof, (y) a
transfer upon the death or Permanent Disability of the Management Stockholder to
the Management Stockholder's Estate in accordance with the terms of this
Agreement; and (z) a transfer of the Existing Stock made after the Initial
Investment Date and a transfer of the New Stock made after the Investment Date,
in compliance with the federal securities laws to a Management Stockholder's
Trust; provided that, in the case of (y) and (z), such transfer is made
expressly subject to this Agreement and that the transferee agrees in writing to
be bound by the terms and conditions hereof.

        (b)   The certificate (or certificates) representing the Stock shall
bear the following legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE AMENDED AND RESTATED MANAGEMENT STOCKHOLDER'S AGREEMENT DATED
AS OF OCTOBER 15, 2004 BETWEEN ROCKWOOD HOLDINGS, INC. (THE "COMPANY") AND THE
MANAGEMENT STOCKHOLDER NAMED ON THE FACE HEREOF (A COPY OF WHICH IS ON FILE WITH
THE SECRETARY OF THE COMPANY).

        (c)   The Management Stockholder acknowledges that he has been advised
that (i) a restrictive legend in the form set forth in Section 2(b) hereof shall
be placed on the certificates representing the Stock and (ii) a notation shall
be made in the appropriate records of the Company indicating that the Stock is
subject to restrictions on transfer and appropriate stop transfer restrictions
will be issued to the Company's transfer agent with respect to the Stock. The
Management Stockholder also acknowledges that (1) the Management Stockholder
must bear the economic risk of the investment in the Stock until the Stock is
subsequently registered under the Act or unless an exemption from such
registration is available, (2) when and if shares of the Stock may be disposed
of without registration in reliance on Rule 144 under the Act, such disposition
can be made only in limited amounts in accordance with the terms and conditions
of such Rule (if the Management Stockholder is a Rule 405 Affiliate) and (3) if
the Rule 144 exemption is not available, public resale without registration will
require compliance with some other exemption under the Act.

3

--------------------------------------------------------------------------------



        (d)   If any shares of the Stock are to be disposed of in accordance
with Rule 144 under the Act or otherwise, the Management Stockholder shall
promptly notify the Company of such intended disposition and shall deliver to
the Company at or prior to the time of such disposition such documentation as
the Company may reasonably request in connection with such sale and, in the case
of a disposition pursuant to Rule 144, shall deliver to the Company an executed
copy of any notice on Form 144 required to be filed with the SEC.

        (e)   The Management Stockholder agrees that, if any shares of the Stock
are offered to the public pursuant to an effective registration statement under
the Act (other than registration of securities issued under an employee plan),
the Management Stockholder will not effect any public sale or distribution of
any shares of the Stock not covered by such registration statement from the time
of the receipt of a notice from the Company that the Company has filed or
imminently intends to file such registration statement to, or within 180
calendar days after, the effective date of such registration statement, unless
otherwise agreed to in writing by the Company.

        (f)    The Management Stockholder represents and warrants that (i) he
has received and reviewed the available information relating to the Stock and
(ii) he has been given the opportunity to obtain any additional information or
documents and to ask questions and receive answers about such information, the
Company and the business and prospects of the Company which he deems necessary
to evaluate the merits and risks related to his investment in the Stock and to
verify the information contained in the information received as indicated in
this Section 2(f), and he has relied solely on such information.

        (g)   The Management Stockholder further represents and warrants that
(i) his financial condition is such that he can afford to bear the economic risk
of holding the Stock for an indefinite period of time and has adequate means for
providing for his current needs and personal contingencies, (ii) he can afford
to suffer a complete loss of his or her investment in the Stock, (iii) he
understands and has taken cognizance of all risk factors related to the purchase
of the Stock and (iv) his knowledge and experience in financial and business
matters are such that he is capable of evaluating the merits and risks of his
purchase of the Stock as contemplated by this Agreement.

        3.    Transferability of Stock.    The Management Stockholder agrees
that he will not transfer any shares of the Existing Stock at any time
commencing on the Initial Investment date prior to the fifth anniversary of the
Initial Date and that he will not transfer any Shares of the New Stock at any
time commencing on the Investment Date and prior to the fifth anniversary of the
Investment Date; provided, however, that, subject to compliance with
Section 2(a), the Management Stockholder may transfer shares of the Stock during
such applicable time pursuant to one of the following exceptions: (a) transfers
permitted by clauses (y) and (z) of Section 2(a); (b) transfers made pursuant to
Sections 5 or 6; (c) a sale of shares of Common Stock pursuant to an effective
registration statement under the Act filed by the Company (excluding any
registration on Form S-8, S-4 or any successor or similar forms) pursuant to
Section 10 of this Agreement or (d) transfers permitted pursuant to the Amended
and Restated Sale Participation Agreement entered into by and between the
Management Stockholder and the KKR Fund as of October 15, 2004. No transfer of
any such shares in violation hereof shall be made or recorded on the books of
the Company and any such transfer shall be void ab initio and of no effect.
Notwithstanding anything in this Agreement to the contrary, this Section 3 shall
terminate and be of no further force or effect upon the occurrence of a Change
of Control.

        4.    Right of First Refusal.    If, at any time after the fifth
anniversary of the Initial Investment Date with respect to the Existing Stock or
the Investment Date with respect to the New Stock, and in each case, prior to
the date of consummation of a Public Offering, the Management Stockholder
receives a bona fide offer to purchase any or all of his Stock (the "Third Party
Offer") from a third party (the "Offeror"), which the Management Stockholder
wishes to accept, the Management Stockholder shall cause the Third Party Offer
to be reduced to writing and shall notify the Company in writing of his wish to
accept the Third Party Offer. The Management Stockholder's notice to the Company
shall

4

--------------------------------------------------------------------------------




contain an irrevocable offer to sell such Stock to the Company (in the manner
set forth below) at a purchase price equal to the price contained in, and on the
same terms and conditions of, the Third Party Offer, and shall be accompanied by
a copy of the Third Party Offer (which shall identify the Offeror). At any time
within 30 calendar days after the date of the receipt by the Company of the
Management Stockholder's notice, the Company shall have the right and option to
purchase, or to arrange for a third party to purchase, all of the shares of
Stock covered by the Offer, pursuant to Section 4(a).

        (a)   The Company shall have the right and option to purchase, or to
arrange for a third party to purchase, all of the shares of Stock covered by the
Third Party Offer at the same price and on substantially the same terms and
conditions as the Third Party Offer (or, if the Third Party Offer includes any
consideration other than cash, then at the sole option of the Company, at the
equivalent all cash price, determined in good faith by the Company's Board of
Directors), by delivering a certified bank check or checks in the appropriate
amount (or by wire transfer of immediately available funds, if the Management
Stockholder Entities provide to the Company wire transfer instructions) (and any
such non-cash consideration to be paid) to the Management Stockholder at the
principal office of the Company against delivery of certificates or other
instruments representing the shares of Stock so purchased, appropriately
endorsed by the Management Stockholder. If at the end of the 30 calendar-day
period, the Company has not tendered the purchase price for such shares in the
manner set forth above, the Management Stockholder may, during the succeeding 60
calendar-day period, sell not less than all of the shares of Stock covered by
the Third Party Offer, to the Offeror on terms no less favorable to the
Management Stockholder than those contained in the Third Party Offer. Promptly
after such sale, the Management Stockholder shall notify the Company of the
consummation thereof and shall furnish such evidence of the completion and time
of completion of such sale and of the terms thereof as may reasonably be
requested by the Company. If, at the end of 60 calendar days following the
expiration of the 30 calendar-day period during which the Company is entitled
hereunder to purchase the Stock, the Management Stockholder has not completed
the sale of such shares of the Stock as aforesaid, all of the restrictions on
sale, transfer or assignment contained in this Agreement shall again be in
effect with respect to such shares of his Stock.

        (b)   Notwithstanding anything in this Agreement to the contrary, this
Section 4 shall terminate and be of no further force or effect upon the
occurrence of a Change of Control.

        5.    The Management Stockholder's Right to Resell Stock and Options to
the Company Upon Death or Disability.    

        (a)   Except as otherwise provided herein, if, prior to the fifth
anniversary of the Initial Investment Date with respect to the Existing Stock or
the Existing Option or the Investment Date with respect to the New Stock or the
New Options, the Management Stockholder's employment is terminated as a result
of the death or Permanent Disability of the Management Stockholder, then the
applicable Management Stockholder Entities shall, for 60 calendar days (the "Put
Period") following 181 calendar days after the date of death or Permanent
Disability, have the right to:

        (A)  with respect to the Stock then subject to this Section 5(a), sell
to the Company, and the Company shall be required to purchase, on one occasion,
all of the shares of such Stock then held by the Management Stockholder
Entities, at a per share price equal to the Fair Market Value Per Share; and

        (B)  with respect to any outstanding Options then subject to this
Section 5(a), sell to the Company, and the Company shall be required to
purchase, all of such Options held by the applicable Management Stockholder
Entities that are then exercisable for an amount equal to the product of (x) the
excess, if any, of the Fair Market Value Per Share over the Option Exercise
Price and (y) the number of Exercisable Option Shares. Upon payment of the
foregoing Option

5

--------------------------------------------------------------------------------






Excess Price, such Options shall be terminated pursuant to the terms of
Section 3.2(e) of the applicable Stock Option Agreement.

        (b)   To exercise his or its rights pursuant to Section 5(a), the
applicable Management Stockholder Entities must send a written notice to the
Company, at any time during the Put Period, of his or its intention to resell
shares of Stock and Options in exchange for the payment referred in Section 5(a)
and shall indicate the number of shares of Stock to be resold and the number of
Options to be resold (the "Put Notice"). The completion of the purchase shall
take place at the principal office of the Company on the tenth business day
after the giving of the Put Notice. The applicable Repurchase Price and any
payment with respect to the Options as described above shall be paid by delivery
to the applicable Management Stockholder Entities, of a certified bank check or
checks in the appropriate amount payable to the order of each of the applicable
Management Stockholder Entities (or by wire transfer of immediately available
funds, if the applicable Management Stockholder Entities provide to the Company
wire transfer instructions), against delivery of certificates or other
instruments representing the Stock so purchased and appropriate documents
cancelling the Options so terminated appropriately endorsed or executed by the
applicable Management Stockholder Entities or any duly authorized
representative.

        (c)   Notwithstanding anything in Section 5(a) to the contrary and
subject to Section 11(a), if there exists and is continuing a default or an
event of default on the part of the Company or any subsidiary of the Company
under any loan, guarantee or other agreement under which the Company or any
subsidiary of the Company has borrowed money or if the repurchase referred to in
Section 5(a) would result in a default or an event of default on the part of the
Company or any subsidiary of the Company under any such agreement or if a
repurchase would not be permitted under the Delaware General Corporation Law
(the "DGCL") or would otherwise violate the DGCL (or if the Company
reincorporates in another state, the business corporation law of such state)
(each such occurrence being an "Event"), the Company shall not be obligated to
repurchase any of the Stock or the Options from the applicable Management
Stockholder Entities, until the first business day which is 10 calendar days
after all of the foregoing Events have ceased to exist (the "Repurchase
Eligibility Date"); provided, however, that (i) the number of shares of Stock
subject to repurchase under this Section 5(c) shall be that number of shares of
Stock, and (ii) in the case of a repurchase of outstanding Options pursuant to
Section 5(a), the number of Exercisable Option Shares for purposes of
calculating the Option Excess Price payable under this Section 5(c) shall be the
number of Exercisable Option Shares, specified in the Put Notice and held by the
applicable Management Stockholder Entities, at the time of delivery of a Put
Notice in accordance with Section 5(b) hereof. All Options exercisable as of the
date of a Put Notice, in the case of a repurchase pursuant to Section 5(a),
shall continue to be exercisable until the repurchase of such Options pursuant
to such Put Notice, provided that to the extent any Options are exercised after
the date of such Put Notice, the number of Exercisable Option Shares for
purposes of calculating the Option Excess Price shall be reduced accordingly.

        (d)   The Company shall use its reasonable best efforts to make payment
in respect of the applicable Repurchase Price and any payment with respect to
the Options to be paid pursuant to this Section 5 at the earliest date it can do
so without such default or violation. Notwithstanding the foregoing, in the
event payment of the Repurchase Price and any payment with respect to the
Options to be paid pursuant to Section 5(a) is delayed pursuant to Section 5(c),
(i) the Company shall pay to the Management Stockholder, when payment of the
Repurchase Price is made, interest on the amount of the Repurchase Price to the
Management Stockholder, which shall have accrued at the prime rate (as reported
by JPMorgan Chase Bank at its principal location in New York, New York (the
"Prime Rate")) plus one percent (or if not paid within one year, three percent
for the six month period after such one-year period), and (ii) a promissory note
in a mutually agreed form shall be delivered by the Company to the Management
Stockholder to evidence the obligation to pay the Repurchase Price not later
than the last calendar day of the eighteenth month following the tenth business
day after the

6

--------------------------------------------------------------------------------



giving of the Put Notice. In connection with repayment of the note at the
earliest date it can do so without default or violation, the Company may prepay
the note at any time without premium or penalty.

        (e)   Notwithstanding anything in this Agreement to the contrary, except
for any payment obligation of the Company, which has arisen prior to such
termination pursuant to this Agreement, this Section 5 shall terminate and be of
no further force or effect upon the occurrence of a Change of Control.

        6.    The Company's Right to Repurchase Stock and Options of Management
Stockholder Upon Certain Terminations of Employment and Other Call Events.    

        (a)   Termination for Cause by the Company and Other Call
Events.    Except as otherwise provided herein, if, prior to the fifth
anniversary of the Initial Investment Date with respect to the Existing Stock
and the Existing Option or the Investment Date with respect to the New Stock and
the New Options, (i) the Management Stockholder's active employment with the
Company (and/or, if applicable, its subsidiaries) is terminated by the Company
(or any subsidiary) for Cause, (ii) the beneficiaries of a Management
Stockholder's Trust shall include any person or entity other than the Management
Stockholder, his spouse (or ex-spouse) or his lineal descendants (including
adopted) or (iii) the Management Stockholder shall otherwise effect a transfer
of any of the Stock other than as permitted in this Agreement (other than as may
be required by applicable law or an order of a court having competent
jurisdiction) after notice from the Company of such impermissible transfer and a
reasonable opportunity to cure such transfer (each, a "Section 6(a) Call
Event"):

        (A)  with respect to the Stock then subject to this Section 6(a), the
Company shall have the right to repurchase all of the shares of such Stock then
held by the applicable Management Stockholder Entities at a per share purchase
price equal to the lesser of (A) the Base Price and (B) the Fair Market Value
Per Share; and

        (B)  with respect to the Options then subject to this Section 6(a), all
Options (whether or not then exercisable) held by the applicable Management
Stockholder Entities will terminate immediately without payment in respect
thereof.

        (b)   Termination without Good Reason by the Management Stockholder.
Except as otherwise provided herein, if, prior to the fifth anniversary of the
Initial Investment Date with respect to the Existing Stock and the Existing
Option or the Investment Date with respect to the New Stock and the New Options,
the Management Stockholder's active employment with the Company (and/or, if
applicable, its subsidiaries) is terminated by the Management Stockholder
without Good Reason (a "Section 6(b) Call Event"):

        (A)  with respect to the Stock then subject to this Section 6(b), the
Company shall have the right to repurchase all of the shares of such Stock then
held by the applicable Management Stockholder Entities at a per share purchase
price equal to the Fair Market Value Per Share; and

        (B)  with respect to the Options then subject to this Section 6(b), if
the Company exercises its right to repurchase the Stock granted under
Section 6(b)(A), the Company shall purchase all of such Options held by the
applicable Management Stockholder Entities that are then exercisable, for an
amount equal to the product of (x) the excess, if any, of the Fair Market Value
Per Share over the Option Exercise Price and (y) the number of Exercisable
Option Shares. Upon payment of the foregoing Option Excess Price, such Options
shall be terminated. In the event the foregoing Option Excess Price is zero or a
negative number, all such outstanding exercisable Options shall be automatically
terminated without any payment in respect thereof. For the purposes of this
clause (B), to the extent any Performance Option (as such term is defined in the
applicable Stock Option Agreement) then subject to this Section 6(b) is not
exercisable during the Call Period because the applicable Financial Statement
Approval Date (as such term defined in the applicable

7

--------------------------------------------------------------------------------






Stock Option Agreement) has not occurred, the commencement of the Call Period
shall be delayed with respect to such Performance Option until the occurrence of
such Financial Statement Approval Date.

        (c)   Termination for Good Reason by Management Stockholder or without
Cause by the Company.    Except as otherwise provided herein, if, prior to the
fifth anniversary of the Initial Investment Date with respect to the Existing
Stock and the Existing Option or the Investment Date with respect to the New
Stock and the New Options, the Management Stockholder's employment is terminated
(i) by the Management Stockholder with Good Reason or (ii) by the Company
without Cause (each, a "Section 6(c) Call Event"):

        (A)  with respect to the Stock then subject to this Section 6(c), the
Company shall have the right to repurchase all of the shares of Stock then held
by the applicable Management Stockholder Entities at a per share purchase price
equal to the Fair Market Value Per Share; and

        (B)  with respect to the Options then subject to this Section 6(c), if
the Company exercises its right to repurchase the Stock granted under
Section 6(c)(A), the Company shall purchase all of such Options held by the
applicable Management Stockholder Entities that are then exercisable for an
amount equal to the product of (x) the excess, if any, of the Fair Market Value
Per Share over the Option Exercise Price and (y) the number of Exercisable
Option Shares. Upon payment of the foregoing Option Excess Price, such Options
shall be terminated. In the event the foregoing Option Excess Price is zero or a
negative number, all such outstanding exercisable Options shall be automatically
terminated without any payment in respect thereof. For the purposes of this
clause (B), to the extent any Performance Option (as such term is defined in the
applicable Stock Option Agreement) then subject to Section 6(c) is not
exercisable during the Call Period because the applicable Financial Statement
Approval Date (as such terms is defined in the applicable Stock Option
Agreement) has not occurred, the commencement of the Call Period shall be
delayed with respect to such Performance Option until the occurrence of such
Financial Statement Approval Date.

In addition, in the event the foregoing call is made by the Company and, within
90 calendar days thereafter, (i) an initial Public Offering occurs, (ii) a
Change of Control occurs or (iii) a Stock Sale occurs, the Company will pay the
Management Stockholder the excess, if any, of the amount that would have been
paid pursuant to the foregoing clauses (A) and (B) of this Section 6(c) if the
price at which the Common Stock is sold in the Public Offering, Change of
Control or Stock Sale, as applicable, was substituted for the Fair Market Value
Per Share above, over the Repurchase Price and any payment with respect to the
Options originally paid by the Company pursuant to this Section 6(c) when the
call was made.

        (d)   Termination for Death or Disability.    Except as otherwise
provided herein, if, prior to the fifth anniversary of the Initial Investment
Date with respect to the Existing Stock and the Existing Option or the
Investment Date with respect to the New Stock and the New Options, the
Management Stockholder's employment is terminated as a result of the death or
Permanent Disability of the Management Stockholder (each a "Section 6(d) Call
Event"):

        (A)  with respect to the Stock then subject to this Section 6(d), the
Company shall have the right to repurchase all of the shares of such Stock then
held by the applicable Management Stockholder Entities, at a per share price
equal to the Fair Market Value Per Share; and

        (B)  with respect to the Options then subject to this Section 6(d), if
the Company exercises its right to repurchase the Stock granted under
Section 6(d)(A), the Company shall purchase all of such Options held by the
applicable Management Stockholder Entities that are then exercisable for an
amount equal to the product of (x) the excess, if any, of the Fair Market Value
Per Share over the Option Exercise Price and (y) the number of Exercisable
Options. Upon payment of the

8

--------------------------------------------------------------------------------






foregoing Option Excess Price, such Options shall be terminated. In the event
the foregoing Option Excess Price is zero or a negative number, all such
outstanding exercisable Options held by the applicable Management Stockholder
Entities shall be automatically terminated without any payment in respect
thereof. For the purposes of this clause (B), to the extent any Performance
Option (as such term is defined in the applicable Stock Option Agreement) then
subject to Section 6(d) is not exercisable during the Call Period because the
applicable Financial Statement Approval Date (as such term is defined in the
applicable Stock Option Agreement) has not occurred, the commencement of the
Call Period shall be delayed with respect to such Performance Option until the
occurrence of such Financial Statement Approval Date.

In addition, in the event the foregoing call is made by the Company and, within
90 calendar days thereafter, (i) an initial Public Offering occurs, (ii) a
Change of Control occurs or (iii) a Stock Sale occurs, the Company will pay the
Management Stockholder the excess, if any, of the amount that would have been
paid pursuant to the foregoing clauses (A) and (B) of this Section 6(d) if the
price at which the Common Stock is sold in the Public Offering, Change of
Control or Stock Sale, as applicable, was substituted for the Fair Market Value
Per Share above, over the Repurchase Price and any payment with respect to the
Options originally paid by the Company pursuant to this Section 6(d) when the
call was made.

        (e)   Call Notice.    The Company shall have a period of 60 calendar
days from the date of any Call Event or, if later, with respect to a
Section 6(a) Call Event, the date after discovery of, and the applicable cure
period for, an impermissible transfer constituting a Section 6(a) Call Event
(such period, the "Call Period"), in which to give notice in writing to the
Management Stockholder of its election to exercise its rights and obligations
pursuant to this Section 6 ("Call Notice"). The completion of the purchases
pursuant to the foregoing shall take place at the principal office of the
Company on the tenth business day after the giving of the Call Notice. The
applicable Repurchase Price and any payment with respect to the Options as
described in this Section 6 shall be paid by delivery to the applicable
Management Stockholder Entities of a certified bank check or checks in the
appropriate amount payable to the order of each of the applicable Management
Stockholder Entities (or by wire transfer of immediately available funds, if the
Management Stockholder Entities provide to the Company wire transfer
instructions) against delivery of certificates or other instruments representing
the Stock so purchased and appropriate documents cancelling the Options so
terminated, appropriately endorsed or executed by the applicable Management
Stockholder Entities or its authorized representative.

        (f)    Delay of Call.    Notwithstanding any other provision of this
Section 6 to the contrary and subject to Section 11(a), if there exists and is
continuing any Event, the Company shall delay the repurchase of any of the Stock
or the Options (pursuant to a Call Notice timely given in accordance with
Section 6(e) hereof) from the applicable Management Stockholder Entities until
the Repurchase Eligibility Date; provided, however, that (i) the number of
shares of Stock subject to repurchase under this Section 6 shall be that number
of shares of Stock, and (ii) in the case of a repurchase pursuant to
Section 6(b), Section 6(c) or 6(d), the number of Exercisable Option Shares for
purposes of calculating the Option Excess Price payable under this Section 6
shall be the number of Exercisable Option Shares, held by the applicable
Management Stockholder Entities at the time of delivery of a Call Notice in
accordance with Section 6(e) hereof. All Options exercisable as of the date of a
Repurchase Notice, in the case of a repurchase pursuant to Section 6(b), 6(c) or
6(d), shall continue to be exercisable until the repurchase of such Options
pursuant to such Call Notice, provided that to the extent that any Options are
exercised after the date of such Call Notice, the number of Exercisable Option
Shares for purposes of calculating the Option Excess Price shall be reduced
accordingly.

        (g)   The Company shall use its reasonable best efforts to make payment
in respect of the applicable Repurchase Price and any payment with respect to
the Options to be paid pursuant to this Section 6 at the earliest date it can do
so without such default or violation. Notwithstanding the

9

--------------------------------------------------------------------------------




foregoing, in the event payment of the applicable Repurchase Price and any
payment with respect to the Options are delayed, the Company shall pay to the
Management Stockholder, when payment of the applicable Repurchase Price and any
payment with respect to the Options are made, interest on the applicable
Repurchase Price and any applicable payment with respect to the Options to be
paid to the Management Stockholder, which shall have accrued at the Prime Rate
plus one percent (or if not paid within one year, three percent for the six
month period after such one-year period). In the event that the Company's
exercise of its call right is delayed pursuant to the foregoing, a promissory
note in a mutually agreed form shall be delivered by the Company to the
Management Stockholder to evidence the obligation to pay the applicable
Repurchase Price and any applicable payment with respect to the Options not
later than the last calendar day of the eighteenth month following the tenth
business day after the giving of the Call Notice.

        (h)   Notwithstanding anything in this Agreement to the contrary, this
Section 6 shall terminate and be of no further force or effect upon the
occurrence of a Change of Control.

        7.    Adjustment of Repurchase Price.    

        In determining the applicable repurchase price of the Stock and Options,
as provided for in Sections 5 and 6, above, appropriate adjustments shall be
made for any stock dividends, splits, combinations, recapitalizations or any
other adjustment in the number of outstanding shares of Stock in order to
maintain, as nearly as practicable, the intended operation of the provisions of
Sections 5 and 6.

        8.    Additional Grants of Stock Options.    The Company may from time
to time grant to the Management Stockholder, in addition to the Options, options
under the Option Plan to purchase shares of Common Stock at the Base Price or at
a different option exercise price (such options together with the Options, the
"Stock Options").

        9.    The Company's Representations and Warranties.    

        (a)   The Company represents and warrants to the Management Stockholder
that (i) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms and
(ii) the Stock, when issued and delivered in accordance with the terms hereof,
will be duly and validly issued, fully paid and nonasssessable.

        (b)   The Company will file periodic reports under the Act and the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and the rules
and regulations adopted by the SEC thereunder, to the extent the Company is
required to file them under the Exchange Act, to enable the Management
Stockholder to sell shares of Stock without registration under the Act within
the limitations of the exemptions provided by (A) Rule 144 under the Act, as
such Rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC, subject to the transfer restrictions
set forth in Section 3. Notwithstanding anything contained in this Section 9(b),
the Company may de-register under Section 12 of the Exchange Act if it is then
permitted to do so pursuant to the Exchange Act and the rules and regulations
thereunder and, in such circumstances, shall not be required hereby to file any
reports which may be necessary in order for Rule 144 or any similar rule or
regulation under the Act to be available. Nothing in this Section 9(b) shall be
deemed to limit in any manner the restrictions on sales of Stock contained in
this Agreement.

        (c)   In the event and to the extent that the exemption under
Section 280G(b)(5)(B) of the Code is not available to exclude the benefits of
this Agreement from inclusion in any excess parachute excise tax calculation
under Section 4999 of the Code, which results in any such excise tax liability
being imposed upon the Management Stockholder Entities, the Company and the
Management Stockholder Entities shall use their reasonable best efforts to
cooperate to reduce or eliminate any such excise tax liability.

10

--------------------------------------------------------------------------------




        10.    "Piggyback" Registration Rights.    Until the later of (i) one
year after the occurrence of a (A) Public Offering relating to sales by the KKR
Fund and any investment partnerships and investment limited liability companies
affiliated with the KKR Fund or (B) Qualified Public Offering and (ii) with
respect to the Existing Stock, the sixth anniversary of the Initial Investment
Date or, with respect to the New Stock, the sixth anniversary of the Investment
Date:

        (a)   The Management Stockholder hereby agrees to be bound by all of the
terms, conditions and obligations of the Registration Rights Agreement, as in
effect on the date hereof (subject to any amendments thereto to which the
Management Stockholder has agreed to be bound), and shall have all of the rights
and privileges of the Registration Rights Agreement, in each case as if the
Management Stockholder were an original party (other than the Company) thereto,
subject to applicable and customary underwriter restrictions; provided, however,
that at no time shall the Management Stockholder have any rights to request
registration under Section 3 of the Registration Rights Agreement; and provided
further, that the Management Stockholder shall not be bound by any amendments to
the Registration Rights Agreement unless the Management Stockholder consents
thereto provided that such consent will not be unreasonably withheld. All Stock
purchased or held by the applicable Management Stockholder Entities pursuant to
this Agreement shall be deemed to be "Registrable Securities" as defined in the
Registration Rights Agreement.

        (b)   In the event of a proposed registered sale of Common Stock by any
entity or entities in the KKR Fund and any investment partnerships and
investment limited liability companies affiliated with the KKR Fund in
accordance with the terms of the Registration Rights Agreement, the Company will
promptly notify the Management Stockholder in writing (a "Notice") of such
proposed registration (a "Proposed Registration"). If within 15 calendar days of
the receipt by the Management Stockholder of such Notice, the Company receives
from the applicable Management Stockholder Entities a written request (a
"Request") to register shares of Stock held by the applicable Management
Stockholder Entities (which Request will be irrevocable unless otherwise
mutually agreed to in writing by the Management Stockholder and the Company),
shares of Stock will be so registered as provided in this Section 10; provided,
however, that for each such registration statement only one Request, which shall
be executed by the applicable Management Stockholder Entities, may be submitted
for all Registrable Securities held by the applicable Management Stockholder
Entities.

        (c)   The maximum number of shares of Stock which will be registered
pursuant to a Request will be the lowest of (i) the number of shares of Stock
then held by the Management Stockholder Entities, including all shares of Stock
which the Management Stockholder Entities are then entitled to acquire under
unexercised Options to the extent then exercisable, multiplied by a fraction,
the numerator of which is the aggregate number of shares of Stock being sold by
the KKR Fund and any investment partnerships and investment limited liability
companies affiliated with the KKR Fund and the denominator of which is the
aggregate number of shares of Stock owned by the KKR Fund and any investment
partnerships and investment limited liability companies affiliated with the KKR
Fund; (ii) the maximum number of shares of Stock which the Company can register
in the Proposed Registration without adverse effect on the offering in the view
of the managing underwriters (reduced pro rata with all Other Management
Stockholders) as more fully described in subsection (d) of this Section 10; and
(iii) the maximum number of shares which the Management Stockholder (pro rata
based upon the aggregate number of shares of Stock the Management Stockholder
and all Other Management Stockholders have requested to be registered) is
permitted to register under the Registration Rights Agreement.

        (d)   If a Proposed Registration involves an underwritten offering and
the managing underwriter advises the Company in writing that, in its opinion,
the number of shares of Stock requested to be included in the Proposed
Registration exceeds the number which can be sold in such offering, so as to be
likely to have an adverse effect on the price, timing or distribution of the
shares of Stock offered in such Public Offering as contemplated by the Company,
then the Company will include in the Proposed

11

--------------------------------------------------------------------------------




Registration (i) first, 100% of the shares of Stock the Company proposes to sell
and (ii) second, to the extent of the number of shares of Stock requested to be
included in such registration which, in the opinion of such managing
underwriter, can be sold without having the adverse effect referred to above,
the number of shares of Stock which the "Holders" (as defined in the
Registration Rights Agreement), including, without limitation, the Management
Stockholder and all Other Management Stockholders have requested to be included
in the Proposed Registration, such amount to be allocated pro rata among all
requesting Holders on the basis of the relative number of shares of Stock then
held by each such Holder (including the exercisable Options) (provided that any
shares thereby allocated to any such Holder that exceed such Holder's request
will be reallocated among the remaining requesting Holders in like manner).

        (e)   Upon delivering a Request the Management Stockholder will, if
requested by the Company, execute and deliver a custody agreement and power of
attorney in form and substance satisfactory to the Company with respect to the
shares of Stock to be registered pursuant to this Section 10 (a "Custody
Agreement and Power of Attorney"). The Custody Agreement and Power of Attorney
will provide, among other things, that the Management Stockholder will deliver
to and deposit in custody with the custodian and attorney-in-fact named therein
a certificate or certificates representing such shares of Stock (duly endorsed
in blank by the registered owner or owners thereof or accompanied by duly
executed stock powers in blank) and irrevocably appoint said custodian and
attorney-in-fact as the Management Stockholder's agent and attorney-in-fact with
full power and authority to act under the Custody Agreement and Power of
Attorney on the Management Stockholder's behalf with respect to the matters
specified therein.

        (f)    The Management Stockholder agrees that he or she will execute
such other agreements as the Company may reasonably request to further evidence
the provisions of this Section.

        11.    Pro Rata Repurchases; Dividends.    (b) Notwithstanding anything
to the contrary contained in Section 4, 5 or 6, if at any time consummation of
any purchase or payment to be made by the Company pursuant to this Agreement and
the Other Management Stockholders Agreements would result in an Event, then the
Company shall make purchases from, and payments to, the Management Stockholder
and Other Management Stockholders pro rata (on the basis of the proportion of
the number of shares of Stock each such Management Stockholder and all Other
Management Stockholders have elected or are required to sell to the Company) for
the maximum number of shares of Stock and Options permitted without resulting in
an Event (the "Maximum Repurchase Amount"). The provisions of Sections 5(c) and
6(f) shall apply in their entirety to payments and repurchases with respect to
shares of Stock and Options which may not be made due to the limits imposed by
the Maximum Repurchase Amount under this Section 11(a). Until all of such Stock
and Options are purchased and paid for by the Company, the Management
Stockholder and the Other Management Stockholders whose Stock and Options are
not purchased or paid in accordance with this Section 11(a) shall have priority,
on a pro rata basis, over other purchases of Stock and Options by the Company
pursuant to this Agreement and Other Management Stockholders' Agreements.

        (c)   No dividends on the Common Stock are expected to be paid by the
Company prior to a Public Offering. In the event any dividends are paid with
respect to the Stock, the Management Stockholder will be treated in the same
manner as all other Management Stockholders with respect to shares of Stock then
owned by the Management Stockholder, in accordance, as applicable, with Sections
8 and 9 of the Option Plan.

12

--------------------------------------------------------------------------------



        12.    Rights to Negotiate Repurchase Price.    Nothing in this
Agreement shall be deemed to restrict or prohibit the Company from purchasing,
redeeming or otherwise acquiring for value shares of Stock or Options from the
Management Stockholder, at any time, upon such terms and conditions, and for
such price, as may be mutually agreed upon between the Parties, whether or not
at the time of such purchase, redemption or acquisition circumstances exist
which specifically grant the Company the right to purchase shares of Stock or
any Options under the terms of this Agreement; provided, that no such purchase,
redemption or acquisition shall be consummated, and no agreement with respect to
any such purchase, redemption or acquisition shall be entered into, without the
prior written consent of the Board of Directors of the Company.

        13.    Covenant Regarding 83(b) Election.    Except as the Company may
otherwise agree in writing, the Management Stockholder hereby covenants and
agrees that he will make an election provided pursuant to Treasury
Regulation 1.83-2 with respect to the Stock, including without limitation, the
Stock to be acquired pursuant to Section 1(a) and the Stock to be acquired upon
each exercise of the Management Stockholder's Stock Options; and Management
Stockholder further covenants and agrees that he will furnish the Company with
copies of the forms of election the Management Stockholder files within 30
calendar days after the date hereof, and within 30 calendar days after each
exercise of Management Stockholder's Stock Options and with evidence that each
such election has been filed in a timely manner.

        14.    Notice of Change of Beneficiary.    Immediately prior to any
transfer of Stock to a Management Stockholder's Trust, the Management
Stockholder shall provide the Company with a copy of the instruments creating
the Management Stockholder's Trust and with the identity of the beneficiaries of
the Management Stockholder's Trust. The Management Stockholder shall notify the
Company as soon as practicable prior to any change in the identity of any
beneficiary of the Management Stockholder's Trust.

        15.   Recapitalizations, etc.    The provisions of this Agreement shall
apply, to the full extent set forth herein with respect to the Stock or the
Options, to any and all shares of capital stock of the Company or any capital
stock, partnership units or any other security evidencing ownership interests in
any successor or assign of the Company (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for, or
substitution of the Stock or the Options, by reason of any stock dividend,
split, reverse split, combination, recapitalization, liquidation,
reclassification, merger, consolidation or otherwise.

        16.   Management Stockholder's Employment by the Company.    Nothing
contained in this Agreement or in any other agreement entered into by the
Company and the Management Stockholder contemporaneously with the execution of
this Agreement (i) obligates the Company or any subsidiary of the Company to
employ the Management Stockholder in any capacity whatsoever or (ii) prohibits
or restricts the Company (or any such subsidiary) from terminating the
employment of the Management Stockholder at any time or for any reason
whatsoever, with or without Cause, and the Management Stockholder hereby
acknowledges and agrees that neither the Company nor any other person has made
any representations or promises whatsoever to the Management Stockholder
concerning the Management Stockholder's employment or continued employment by
the Company or any subsidiary of the Company.

        17.   State Securities Laws.    The Company hereby agrees to use its
best efforts to comply with all state securities or "blue sky" laws which might
be applicable to the sale of the Stock and the issuance of the Options to the
Management Stockholder.

        18.   Binding Effect.    The provisions of this Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns. In the case of
a transferee permitted under Section 2(a) or Section 3 hereof, such transferee
shall be deemed the Management Stockholder hereunder; provided, however, that no
transferee (including

13

--------------------------------------------------------------------------------




without limitation, transferees referred to in Section 2(a) or Section 3 hereof)
shall derive any rights under this Agreement unless and until such transferee
has delivered to the Company a valid undertaking and becomes bound by the terms
of this Agreement.

        19.   Amendment.    This Agreement may be amended only by a written
instrument signed by the Parties hereto and may not be amended or modified in
any event without the prior written approval of the Board of Directors of the
Company.

        20.   Closing.    Except as otherwise provided herein, the closing of
each purchase and sale of shares of Stock, pursuant to this Agreement shall take
place at the principal office of the Company on the tenth business day following
delivery of the notice by either Party to the other of its exercise of the right
to purchase or sell such Stock hereunder.

        21.   Applicable Law; Jurisdiction; Arbitration; Legal Fees.    

        (a)   The laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement, regardless of the law
that might be applied under principles of conflicts of law.

        (b)   In the event of any controversy among the parties hereto arising
out of, or relating to, this Agreement which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. If the
parties are unable to agree on the selection of an arbitrator, then any party
may petition the American Arbitration Association for the appointment of the
arbitrator, which appointment shall be made within 10 calendar days of the
petition therefor. Either the Company or the Management Stockholder may
institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the arbitrator in New York within 30 calendar
days of his or her appointment. In preparation for their presentation of such
hearing, each party may depose a maximum of four people. Each such deposition
shall last no more than 6 hours. Each side may file with the arbitrator one
brief not in excess of 30 pages, excluding exhibits. Each side shall have no
more than 8 hours to present its position to the arbitrator. The hearing shall
be no more than 3 days in length. The decision of the arbitrator shall be final
and binding upon all parties hereto and shall be rendered pursuant to a written
decision which contains a detailed recital of the arbitrator's reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof.

        (c)   Notwithstanding the foregoing, the Management Stockholder
acknowledges and agrees that the Company shall be entitled to injunctive or
other relief in order to enforce the covenant not to compete, covenant not to
solicit and/or confidentiality covenants as set forth in Section 25(a) of this
Agreement.

        (d)   In the event of any arbitration or other disputes with regard to
this Agreement or any other document or agreement referred to herein, the party
that does not prevail shall pay the legal fees and disbursements of the
prevailing party promptly upon presentation of invoices thereof.

        22.   Assignability of Certain Rights by the Company.    The Company
shall have the right to assign any or all of its rights or obligations to
purchase shares of Stock pursuant to Sections 4, 5 and 6 hereof; provided,
however, that the Company shall remain obligated to perform its obligations
notwithstanding such assignment in the event that such assignee fails to perform
the obligations so assigned to it.

        23.   Miscellaneous.    

        (a)   In this Agreement all references to "dollars" or "$" are to United
States dollars.

14

--------------------------------------------------------------------------------



        (b)   If any provision of this Agreement shall be declared illegal, void
or unenforceable by any court of competent jurisdiction, the other provisions
shall not be affected, but shall remain in full force and effect.

        (c)   The Company shall have the right to deduct from any cash payment
made under this Agreement to the applicable Management Stockholder Entities any
federal, state or local income or other taxes required by law to be withheld
with respect to such payment.

        24.   Notices.    All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered by hand (whether by overnight courier or otherwise) or sent by
registered or certified mail, return receipt requested, postage prepaid, or by
overnight delivery or telecopy, to the Party to whom it is directed:

        (a)   If to the Company, to it at the following address:

Rockwood Holdings, Inc.
100 Overlook Center
Princeton, NJ 08540
Attn: Thomas J. Riordan

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Roxane F. Reardon, Esq.

        (b)   If to the Management Stockholder, to him at the address set forth
below under his signature; or at such other address as either party shall have
specified by notice in writing to the other.

        25.   Confidential Information; Covenant Not to Compete; Assignment of
Inventions.    

        (a)   In consideration of the Company entering into this Agreement with
the Management Stockholder, the Management Stockholder hereby agrees effective
as of the date of the Management Stockholder's commencement of employment with
the Company, without the Company's prior written consent, the Management
Stockholder shall not, directly or indirectly, (i) at any time during or after
the Management Stockholder's employment with the Company, disclose any
Confidential Information pertaining to the business of the Company or any of its
subsidiaries, except when required to perform his or her duties to the Company
or one of its subsidiaries, by law or judicial process; or (ii) at any time
during the Non-Compete Period, directly or indirectly (A) be engaged in or have
financial interest (other than an ownership position of less than 5% in any
company whose shares are publicly traded or any non-voting non-convertible debt
securities in any company) in any business which competes with any business of
the Company or any of its subsidiaries or (B) solicit or offer employment to any
person who has been employed by the Company or any of its subsidiaries at any
time during the six months immediately preceding the termination of the
Management Stockholder's employment. If the Management Stockholder is bound by
any other agreement with the Company regarding the use or disclosure of
confidential information, the provisions of this Agreement shall be read in such
a way as to further restrict and not to permit any more extensive use or
disclosure of confidential information.

        (b)   Notwithstanding clause (a) above, if at any time a court holds
that the restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Management Stockholder's services are unique and
because the Management

15

--------------------------------------------------------------------------------






Stockholder has had access to Confidential Information, the parties hereto agree
that money damages will be an inadequate remedy for any breach of this
Agreement. In the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

        26.   Definitions.    As used herein, the following terms shall have the
meanings specified in this Section 25 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular).

        "Act" shall have the meaning set forth in Section 2(a)(i) hereof.

        "Agreement" shall have the meaning set forth in the introductory
paragraph.

        "Base Price" shall, for purposes of this Agreement, be $500.00 per
share.

        "Call Event" shall mean any of Section 6(a) Call Event, Section 6(b)
Call Event, Section 6(c) Call Event or Section 6(d) Call Event, as applicable.

        "Call Notice" shall have the meaning set forth in Section 6(e) hereof.

        "Call Period" shall have the meaning set forth in Section 6(e) hereof.

        "Cause" shall mean (i) the Management Stockholder's willful and
continued failure to perform duties, which are within the control of the
Management Stockholder and consistent with such Management Stockholder's title
and position, that is not cured within 15 calendar days following written notice
of such failure, (ii) conviction of or plea of guilty or no contest to a
(x) felony or (y) crime involving moral turpitude, (iii) willful malfeasance or
misconduct which is injurious to the Company or its subsidiaries, other than in
a manner that is insignificant or inconsequential, (iv) a breach by Management
Stockholder of the material terms of this Agreement concerning any non-compete,
non-solicitation or confidentiality provisions, following notice of such breach
(which notice may be oral or written) or (v) any violation of any material
written Company policy after written notice of such breach, if such violation is
shown by the Company to be reasonably expected to result in material injury to
the business, reputation or financial condition of the Company.

        "Change of Control" means (i) sales of all or substantially all of the
assets of the Company to a Person who is not KKR or an affiliate of KKR, (ii) a
sale by KKR or any of its affiliates of the voting stock of the Company
resulting in more than 50% of the voting stock of the Company being held by a
Person or group that does not include KKR or any of its affiliates or (iii) a
merger, consolidation, recapitalization or reorganization of the Company with or
into another Person which is not an affiliate of KKR; if and only if as a result
of any of the foregoing events in (i)-(iii) KKR or affiliates of KKR lose the
ability, without the approval of a Person who is not an affiliate of KKR, to
elect a majority of the Board of Directors of the Company (or the resulting
entity). Notwithstanding the foregoing, if any of the transactions described in
(i)–(iii) of the preceding sentence shall occur and the other Person involved in
such transaction (or its ultimate parent entity) is an operating company
controlled by KKR or an affiliate of KKR prior to such transaction (an
"Alternate KKR Entity"), then the determination of whether a change of control
has occurred shall be made by measuring (i)–(iii) above (including the ability
to elect a majority of the Board) as if the Alternate KKR Entity was not an
affiliate of KKR and by treating the voting power of the Alternate KKR Entity in
the Company (or the resulting entity) as if it were held by a Person
unaffiliated with KKR.

        "Common Stock" shall have the meaning set forth in the second "whereas"
paragraph.

        "Company" shall have the meaning set forth in the introductory
paragraph.

16

--------------------------------------------------------------------------------




        "Confidential Information" shall mean all non-public information
concerning trade secret, know-how, software, developments, inventions,
processes, technology, designs, the financial data, strategic business plans or
any proprietary or confidential information, documents or materials in any form
or media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group.

        "Custody Agreement and Power of Attorney" shall have the meaning set
forth in Section 10(e) hereof.

        "DGCL" shall have the meaning set forth in Section 5(c) hereof.

        "Event" shall have the meaning set forth in Section 5(c) hereof.

        "Exchange Act" shall have the meaning set forth in Section 9(b) hereof.

        "Exercisable Option Shares" shall mean the shares of Common Stock which,
at the Repurchase Calculation Date, could be purchased by the Management
Stockholder upon exercise of his or her outstanding and exercisable Options.

        "Existing Management Stockholder's Agreement" shall have the meaning set
forth in the second "whereas" paragraph.

        "Existing Option" shall have the meaning set forth in the third
"whereas" paragraph.

        "Existing Option Agreement" shall have the meaning set forth in the
third "whereas" paragraph.

        "Existing Option Stock" shall have the meaning set forth in Section 2(a)
hereof.

        "Existing Purchased Stock" shall have the meaning set forth in the
second "whereas" paragraph.

        "Existing Stock" shall have the meaning set forth in Section 2(a)
hereof.

        "Fair Market Value Per Share" shall mean, on the Repurchase Calculation
Date, (i) prior to a Public Offering, the fair market value per share of the
Common Stock, as applicable, as determined by the Board of Directors of the
Company in good faith (which value shall not be reduced to reflect the
illiquidity or minority rights associated with any shares of Common Stock held
by the Management Stockholder) (the "Board Determination") or (ii) after a
Public Offering, the price per share equal to (A) the average of the last sale
price of the Common Stock for the five trading days ending on the Repurchase
Calculation Date on each stock exchange on which the Common Stock may at the
time be listed or, (B) if there shall have been no sales on any such exchanges
on the Repurchase Calculation Date on any given day, the average of the closing
bid and asked prices on each such exchange for the five trading days ending on
the Repurchase Calculation Date or, (C) if there is no such bid and asked price
on the Repurchase Calculation Date, on the next preceding date when such bid and
asked price occurred or, (D) if the Common Stock shall not be so listed, the
average of the closing sales prices as reported by NASDAQ for the five trading
days ending on the Repurchase Calculation Date in the over-the-counter market.

        "Good Reason" shall mean (i) a reduction in the Management Stockholder's
base salary or annual bonus opportunity (other than a reduction in base salary
that is offset by an increase in bonus opportunity upon the attainment of
reasonable financial targets, which reduction may not exceed either (x) 10% of
the Management Stockholder's base salary in any 12-month period or (y) an
aggregate of 20% of the Management Stockholder's base salary immediately prior
to the Closing Date, (ii) a substantial reduction in Management Stockholder's
duties and responsibilities, which continues beyond 15 calendar days after
written notice by the Management Stockholder to the Company of such reduction,
(iii) the elimination or reduction of Management Stockholder's eligibility to
participate in the Company's benefit programs that is inconsistent with the
eligibility of similarly situated employees

17

--------------------------------------------------------------------------------




of the Company to participate therein, (iv) a transfer of the Management
Stockholder's primary workplace by more than 35 miles from the current
workplace, (v) any serious chronic mental or physical illness of an immediate
family member that requires Management Stockholder to terminate his or her
employment with the Company because of a substantial interference with his or
her duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Management Stockholder within 15 calendar days after the
date such payment becomes due.

        "Initial Investment Date" shall mean November 1, 2001.

        "Investment Date" shall have the meaning set forth in Section 1(a)
hereof.

        "KKR" shall mean Kohlberg Kravis Roberts & Co. L.P.

        "KKR Fund" shall have the meaning set forth in Section 1(a) hereof.

        "Management Stockholder" shall have the meaning set forth in the
introductory paragraph.

        "Management Stockholder Entities" shall mean the Management Stockholder,
the Management Stockholder's Estate and the Management Stockholder's Trust,
collectively.

        "Management Stockholder's Estate" shall mean the conservators,
guardians, executors, administrators, testamentary trustees, legatees or
beneficiaries of the Management Stockholder.

        "Management Stockholder's Trust" shall mean a limited partnership,
limited liability company, trust or custodianship, the beneficiaries of which
may include only the Management Stockholder, his spouse (or ex-spouse) or his
lineal descendants (including adopted) or, if at any time after any such
transfer there shall be no then living spouse or lineal descendants, then to the
ultimate beneficiaries of any such limited partnership, limited liability
company, trust or custodianship or to the estate of a deceased beneficiary.

        "Maximum Repurchase Amount" shall have the meaning set forth in
Section 11(a) hereof.

        "New Performance Option" shall have the meaning set forth in the fifth
"whereas" paragraph.

        "New Stock" shall have the meaning set forth in Section 2(a) hereof.

        "New Time/Performance Option" shall have the meaning set forth in the
fifth "whereas" paragraph.

        "Non-Compete Period" shall mean the period of time beginning on the
effective date of the Management Stockholder's commencement of employment with
the Company or a subsidiary and ending on the date that is twelve months after
the date of termination of employment of such Management Stockholder; provided,
however, in the event that the Management Stockholder's employment is terminated
without Cause by the Company or for Good Reason by the Management Stockholder,
the Non-Compete Period shall be for such period (not to exceed twelve months) as
the Company (x) pays the Management Stockholder not less than his or her annual
rate of base salary and (y) provides, at the Company's expense, the Management
Stockholder with medical and dental benefits, in both cases of (x) and (y) as in
effect immediately prior to the date of termination of employment.

        "Notice" shall have the meaning set forth in Section 10(b) hereof.

        "Offeror" shall have the meaning set forth in Section 4 hereof.

        "Old Option Plan" shall have the meaning set forth in the second
"whereas" paragraph.

        "Options" shall have the meaning set forth in the sixth "whereas"
paragraph.

        "Option Excess Price" shall mean the aggregate amount paid by the
Company in respect of Exercisable Option Shares pursuant to Section 5 or 6, as
applicable.

18

--------------------------------------------------------------------------------




        "Option Exercise Price" shall mean the exercise price of the shares of
Common Stock covered by the applicable Option.

        "Option Plan" shall mean the Amended and Restated 2003 Stock Purchase
and Option Plan of Rockwood Holdings, Inc. and its Subsidiaries.

        "Option Stock" shall have the meaning set forth in Section 2(a) hereof.

        "Other Management Stockholders" shall have the meaning set forth in the
first whereas paragraph.

        "Other Management Stockholders' Agreements" shall have the meaning set
forth in the first whereas paragraph.

        "Parties" shall have the meaning set forth in the introductory
paragraph.

        "Performance Stock Option Agreement" shall have the meaning set forth in
Section 1(b).

        "Permanent Disability" shall mean a determination, made at the request
of the Management Stockholder or upon the reasonable request of the Company set
forth in a notice to the Management Stockholder, by a physician selected by the
Company and the Management Stockholder, that the Management Stockholder is
unable to perform his duties as an employee of the Company or its subsidiaries
and in all reasonable medical likelihood such inability will continue for a
period in excess of 180 calendar days.

        "Person" shall mean "person," as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.

        "Prime Rate" shall have the meaning set forth in Section 5(d) hereof.

        "Proposed Registration" shall have the meaning set forth in
Section 10(b) hereof.

        "Public Offering" shall mean the sale of shares of Common Stock to the
public subsequent to the date hereof pursuant to a registration statement under
the Act which has been declared effective by the SEC (other than a registration
statement on Form S-4, Form S-8 or any other similar forms).

        "Purchased Stock" shall have the meaning set forth in Section 1(a)
hereof.

        "Put Notice" shall have the meaning set forth in Section 5(b) hereof.

        "Put Period" shall have the meaning set forth in Section 5(a) hereof.

        "Qualified Public Offering" shall mean a Public Offering which results
in an active trading market of 35% or more of the Common Stock.

        "Registration Rights Agreement" shall mean that registration rights
agreement, dated as of November 20, 2000, among the Company, KKR 1996 Fund L.P.,
KKR Partners II, L.P. and KKR Millennium Fund, L.P., as the same may be amended,
modified or supplemented from time to time.

        "Repurchase Calculation Date" shall mean the last calendar day of the
month preceding the later of (i) the month in which the event giving rise to the
right to repurchase occurs and (ii) the month in which the Repurchase
Eligibility Date occurs.

        "Repurchase Eligibility Date" shall have the meaning set forth in
Section 5(c) hereof.

        "Repurchase Price" shall mean the amount to be paid in respect of the
Stock to be purchased by the Company pursuant to Section 5(a), Section 6(a),
6(b), 6(c) or 6(d), as applicable.

        "Request" shall have the meaning set forth in Section 10(b) hereof.

19

--------------------------------------------------------------------------------




        "Restricted Group" shall mean, collectively, the Company, its
subsidiaries, the KKR Fund and their respective affiliates.

        "Rule 405 Affiliate" shall mean an affiliate of the Company as defined
under Rule 405 of the rules and regulations promulgated under the Securities Act
of 1933, as amended.

        "SEC" shall mean the Securities and Exchange Commission.

        "Section 6(a) Call Event" shall have the meaning set forth in
Section 6(a) hereof.

        "Section 6(b) Call Event" shall have the meaning set forth in
Section 6(b) hereof.

        "Section 6(c) Call Event" shall have the meaning set forth in
Section 6(c) hereof.

        "Section 6(d) Call Event" shall have the meaning set forth in
Section 6(d) hereof.

        "Stock" shall have the meaning set forth in Section 2(a) hereof.

        "Stock Option Agreement" shall mean any of the Time/Performance Stock
Option Agreement, the Performance Stock Option Agreement or the Existing Stock
Option Agreement, as amended as of the Investment Date, as applicable.

        "Stock Options" shall have the meaning set forth in Section 8 hereof.

        "Stock Sale" shall mean sale of Common Stock by the Company, KKR or an
affiliate of KKR to a third party.

        "Third Party Offer" shall have the meaning set forth in Section 4(a)
hereof.

        "Time/Performance Stock Option Agreement" shall have the meaning set
forth in Section 1(b) hereof.

20

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.


 
 
ROCKWOOD HOLDINGS, INC.


 
By:
/s/  MICHAEL W. VALENTE      

--------------------------------------------------------------------------------

Name:    Michael W. Valente
Title:     Assistant Secretary


 
MANAGEMENT STOCKHOLDER:
 
 
/s/  THOMAS J. RIORDAN      

--------------------------------------------------------------------------------

Thomas J. Riordan


 
 
 
 
 
ADDRESS:
 
 
c/o Rockwood Holdings, Inc.
 
 
100 Overlook Center
 
 
Princeton, NJ 08540

21

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



AMENDED AND RESTATED MANAGEMENT STOCKHOLDER'S AGREEMENT
